Citation Nr: 0926536	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as secondary to service connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan, (hereinafter RO) 
which denied service connection for a heart disability and 
granted service connection for PTSD and assigned a 30 percent 
rating.  In a May 2007 RO decision, the Veteran was assigned 
a temporary evaluation of 100 percent for PTSD as of January 
8, 2007; as of March 1, 2007, a 30 percent rating was 
assigned.  The current decision addresses whether the Veteran 
is entitled to a rating in excess of 30 percent prior to 
January 8, 2007 and as of March 1, 2007.


FINDINGS OF FACT

1.  A heart disability was not shown in service and there is 
no competent evidence specific to the Veteran linking a heart 
disorder to service or to his service connected PTSD. 

2.  Service-connected PTSD does not result in occupational or 
social impairment with reduced reliability or productivity 
due to such symptoms as; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
impaired memory, difficulty in understanding complex 
commands; impaired judgment or abstract thinking; or 
disturbances of motivation and mood.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of PTSD.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310 (2008).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
November 2005, the RO advised the claimant of the information 
necessary to substantiate his claim for service connection, 
to include as on a secondary basis.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

As for the claim for an increased initial rating for PTSD, 
while none of the notification letters informed him of the 
information needed to support a claim for a higher rating for 
PTSD, the Federal Circuit held that 38 U.S.C. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate a claim upon receipt of a 
notice of disagreement with the rating and effective date 
assigned by a RO for an award of benefits.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, 
once the August 2006 rating decision was made awarding 
service connection and effective dates and ratings for the 
awards of service connection for PTSD, 5103(a) notice has 
served its purpose, as the claims had already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  As such, a discussion of whether sufficient notice 
has been provided for an increased compensation for PTSD is 
not necessary because the Vazquez-Flores notice requirements 
apply to a claim for increase and not to an initial rating 
claim for PTSD.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Nonetheless, the Veteran was provided with general 
information regarding ratings and information concerning 
effective dates by a March 2006 letter.  As such, the Board 
finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements he presented.  The Veteran was also afforded VA 
psychiatric and heart examinations in June 2006.  As these 
examinations included medical opinions as to the etiology of 
the Veteran's heart disability and clinical evidence 
detailing the nature of the disability associated with PTSD, 
the Board finds them to be adequate to equitably adjudicate 
the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  The Veteran himself noted in a statement 
received in May 2007 that he had no additional information or 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for a Heart Disability 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular-renal disease and 
hypertension, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
may also be established for that portion of a disability 
resulting from aggravation of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment records, to include the reports from a 
medical history collected and examination conducted in 
October 1967 in conjunction with the Veteran's separation 
from service, do not reflect a heart disability.  In this 
regard, it is not the Veteran's contention that he incurred a 
heart disability during service or that his heart disease 
manifested within 1 year of service but that he has a heart 
disability due to "stress" and other symptoms attributable 
to his service-connected PTSD.  As such, he is claiming 
entitlement to service connection for a heart disability as 
secondary to PTSD pursuant to 38 C.F.R. § 3.310.  

Reports from a June 2006 VA heart examination reflect a 
history of the Veteran being told in 2004 that he exhibited 
"signs" of a heart attack.  An angioplasty was performed 
and he was placed with one stent.  A diagnosis of 
hyperlipidemia 10 to 12 years ago was noted and it was 
indicated that hypertension was diagnosed at least three 
years ago.  Testing during the examination revealed evidence 
of a prior myocardial infarction and abnormal wall motion 
with decreased systolic wall thickening consistent with an 
infarcted myocardium.  The impression following the 
examination included coronary artery disease (CAD), 
hyperlipidemia, and hypertension, and the examiner noted that 
none of these conditions were related to military service.  
He also noted his impression that the Veteran's heart disease 
was "more than likely related to hyperlipidemia, 
hypertension, CAD and [o]besity than PTSD."  

The Veteran was also afforded a VA psychiatric examination in 
June 2006 that included the opinion that it would only be 
"speculation" to link the Veteran's heart disability to his 
PTSD.  A review of the remaining clinical evidence reveals no 
medical report or opinion pertaining to the Veteran that 
links a current heart disability to the service connected 
PTSD, to include by way of aggravation.  

As for the Veteran's assertions that he has a heart 
disability as a result of PTSD,  such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  Espiritu; cf. Jandreau.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board finds, however, that the 
Veteran's lay statements in the present case are outweighed 
by the evidence contained in the June 2006 VA medical 
opinions and the lack of any other competent medical evidence 
to support a conclusion that there is an etiologic 
relationship between the claimed disability and service.  

As for the reference in the June 2009 presentation to the 
Board by the Veteran's representative to the medical 
literature as to the relationship between psychiatric 
disability and heart disorders, these are references to 
general medical information, with nothing specific to the 
Veteran's clinical history that would lead to a conclusion 
that his service-connected stomach PTSD contributed to a 
heart disability.  See Sacks v. West, 11 Vet. App. 317, 318 
(1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
As such, the claim for service connection for a heart 
disability to include as secondary to PTSD must be denied.  
Hickson, supra.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a heart disability, the doctrine is not for 
application.  Gilbert, supra.  
 
B.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for PTSD is based on the assignment of the initial 
rating for this condition following the initial award of 
service connection for PTSD by rating action in August 2006.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  

Occupational and social impairment due to psychiatric 
disorders, such as PTSD, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411.   

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
Id.

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as " DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
a 100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  For instance, 
GAF scores ranging between 61 and 70 are warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994). 

As indicated, service connection for PTSD was granted by an 
August 2006 rating decision.  A 30 percent rating was 
assigned effective from October 14, 2005.  The Veteran 
appealed the assignment of this initial rating.  Also as 
indicated, the United States Court of Appeals for Veterans 
Claims held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
such, the claim will be analyzed consistent with this 
precedent.  

Evidence considered by the RO in assigning the 30 percent 
rating included reports from the aforementioned June 2006 VA 
psychiatric examination.  Symptoms at that time were said to 
include decreased sleep, nightmares, memories and flashbacks 
of stressors from Vietnam, as well as sleep disturbance, 
hyperarousal, anxiety attacks and nervousness.  Upon mental 
status examination, the Veteran was said to be alert and 
oriented to three spheres with a mood that was slightly 
anxious.  No impairment of the activities of daily living 
were described, some hypervigilance was noted with 
communication and memory was 2/3 words at 3 minutes.  Impulse 
control was good and the Veteran was not suicidal or 
homicidal.  Occasional anxiety attacks and nervousness was 
described and the Veteran stated his sleep was fair.  The GAF 
score was 55, which describes between serious and moderate 
social or occupational impairment.  

In January 2007, the Veteran was admitted for inpatient 
treatment for PTSD at a VA medical facility with a GAF score 
of 30.  The Veteran was afforded a temporary 100 percent 
rating for this hospitalization under 38 C.F.R. § 4.29.  The 
30 percent rating for PTSD was restored thereafter.  

Symptoms described at the time of the January 2007 
hospitalization included sleep problems, night sweats, and 
nightmares.  The mental status examination conducted at 
entrance showed the Veteran to be alert, oriented, 
cooperative and normoactive with good eye contact.  There was 
no thought disorder, delusions, or hallucinations.  Mood was 
neutral and affect appropriate, and the Veteran denied any 
suicidal or homicidal ideations or plans.  Insight was fair.  
The Veteran was provided individual and group therapy during 
the hospitalization and he also participated in psycho 
educational groups.  It was noted that the Veteran was 
cooperative with treatment and that he appeared to have 
benefitted from the program.  The Veteran was discharged in a 
stable condition with an euthymic mood and no evidence of 
psychosis.  He was not considered to be suicidal or 
homicidal.  

Applying the pertinent criteria to the facts set forth above, 
the evidence of record does not show that service connected 
PTSD is manifested by occupational or social impairment with 
reduced reliability and productivity due to such 
symptomatology as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
memory, judgment or abstract thinking; or disturbances of 
motivation and mood.  The Board recognizes that the GAF score 
was 30 (apparently on entrance) as recorded on the reports 
from the January 2007 hospitalization.  At hospital 
discharge, however, it was noted he had a normal mood and had 
progressed well.  While the Board has considered his GAF 
score, and the Veteran's representative's contention in this 
regard that increased compensation is warranted based on the 
Veteran's unemployability, the record does not suggest that 
service connected disability associated with PTSD, by itself, 
has so impacted employment as to warrant increased 
compensation.  In this regard, while the veteran was found to 
be eligible for disability benefits by the Social Security 
Administration, the documentation for this determination 
lists arthritis, and not a psychiatric disorder, as the 
disability that warranted eligibility for such benefits.  In 
addition and as indicated above, the disability picture 
includes non-service connected disability associated with 
coronary artery disease.  

In short, the criteria for a 50 percent rating are quite 
specific, and these manifestations of PTSD are simply not 
shown by the clinical evidence as summarized above.  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board therefore finds that the service-connected psychiatric 
symptomatology does not meet the schedular criteria for 
increased compensation, to include on the basis of a 
"staged" rating or ratings.  38 C.F.R. § 4.130, DC 9411.  
Accordingly, an evaluation in excess of 30 percent disabling 
for the Veteran's service-connected PTSD is not warranted at 
any time (aside from the time of the temporary 100 percent 
evaluation) subsequent to the effective date of the initial 
rating, October 14, 2005,  See 38 C.F.R. § 3.400.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 30 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
increased rating for PTSD, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a heart disability, to 
include as secondary to PTSD, is denied. 

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


